            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

EVOLVE BANK & TRUST                                             PLAINTIFF

v.                         No. 3:20-cv-258-DPM

HECTOR BOVE afk/a Hector Esteban
Bove Armand Ugon; RAVEN AGRICULTURE,
LLC; DELTA BAY AGRI, LLC; and TOGO
FARMING, LLC                                                DEFENDANTS

                                  ORDER
      1. Evolve Bank & Trust says it's been cheated. The bank claims
that Bove, the named companies, and another Bove-related company,
ran a scheme involving fraudulent checks, loan applications, and
financial disclosures to buy real property in Arkansas. All told, the
bank alleges a fraud exceeding $800,000. The affected accounts have
been drained, and outstanding liabilities to third parties remain owed.
Bove and the other defendants moved to dismiss Evolve' s initial
complaint, and Evolve filed an amended complaint, mooting the
motion. Bove and the entities now seek to dismiss Evolve' s amended
complaint for failure to state a claim. The Court accepts the pleaded
facts as true. Trone Health Services, Inc. v. Express Scripts Holding Co., 974
F.3d 845, 850 (8th Cir. 2020).
     2. Evolve has demonstrated standing.            Lujan v. Defenders of
Wildlife, 504 U.S. 555, 560-61 (1992). It pleads concrete injury from the
electronically deposited checks that lacked an endorsement from a co-
payee (Farm Credit) and withdrawn cash in the amount of $507,081.87,
and from the fraudulently obtained loan in the outstanding amount of
$333,603.80. Those reported losses stem directly from the purported
fraud. And Evolve will be made whole if it prevails on its claims.
There's a live controversy here. The bank doesn't have to pay Farm
Credit on the front end or wait to be sued.         Liquidation issues or
questions of "who owes what to whom?" will be handled as they arise.
     Evolve must plead its causes of action with enough specificity to
state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009). And because the bank alleges fraud, the complaint is subject to
Federal Rule of Civil Procedure 9(b)'s heightened standard. Evolve has
pleaded a plausible civil RICO claim, 18 U.S.C. § 1961, et seq. There's a
sufficiently pleaded association-in-fact enterprise under Bove' s
direction and control. Boyle v. United States, 556 U.S. 938, 946 (2009); see
also Kruse v. Repp, 2020 WL 1317479, at *19 n.14 (S.D. Iowa 20 March
2020). Allegedly, the companies opened accounts with Evolve between
2016 and 2018, deposited checks electronically (which obscured
whether another payee had endorsed them), withdrew cash at Bove's
direction, and moved the funds to a related-but-not-sued company
(Delta Bay Investments) then on to Bove for personal use. The named
companies - Raven, Delta Bay Agriculture, and TOGO- share the
same address in Cherry Valley. Bove controls all three companies and

                                   -2-
is the registered agent for each. He likewise controls, Evolve pleads,
the unnamed company, Delta Bay Investments. There's a sufficiently
pleaded pattern of racketeering. Crest Construction II, Inc. v. Doe, 660
F.3d 346, 355-56 (8th Cir. 2011). Evolve's amended complaint includes
plausible wire fraud claims, 18 U.S.C. § 1343, and plausible bank fraud
claims, 18 U.S.C. § 1344. Those are sufficient predicate acts. And the
amended complaint demonstrates at least open-ended continuity, Craig
Outdoors Advertising, Inc. v. Viacom Outdoor, Inc., 528 F.3d 1001, 1028
(8th Cir. 2008), because Bove and the companies' alleged fraud
continues forward into the future through the unpaid indebtedness.
Finally, Evolve pleads its civil RICO claim with enough particularity.
FED. R. CIV. P. 9(b). The complaint spells out "the who, what, when,
where, and how" of Evolve' s RICO allegations over the course of its
almost two hundred paragraphs and in the attached agreements. Crest
Construction II, 660 F.3d at 353. Taking everything alleged as true at this
point, there's more here than just loose business or broken promises.
                                  * * *
     The motion to dismiss by Bove and the companies, Doc. 20, is
denied.
     So Ordered.


                                  D .P. Marshall Jr.
                                  United States District Judge



                                   -3-
